8 F.3d 820
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Perry Lee TOLLEY, Plaintiff-Appellant,v.Aaron J. JOHNSON, Defendant-Appellee,andMarvin Sparrow;  Richard E. Giroux;  North Carolina PrisonerLegal Services, Inc.;  Barry Nakell, Defendants.
No. 92-6000.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 26, 1993.Decided:  October 21, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Perry Lee Tolley, Appellant Pro Se.
Sylvia Hargett Thibaut, Assistant Attorney General, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Perry Lee Tolley appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Tolley v. Johnson, No. CA-91-225-CRT-F (E.D.N.C. May 17, 1991, Oct. 31, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED